T.C. Memo. 2011-278



                      UNITED STATES TAX COURT



                CHARLES R. WHEELER, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 615-10.                   Filed November 23, 2011.



     Charles Raymond Wheeler, pro se.

     Philip E. Blondin, for respondent.



                          MEMORANDUM OPINION


     HAINES, Judge:   Respondent determined a deficiency of $5,939

and additions to tax under sections 6651(a)(1) and (2) and

6654(a) of $1,203, $748, and $250, respectively, for 2006.1   The


     1
      Unless otherwise indicated, all section references are to
the Internal Revenue Code, as amended for the years at issue, and
Rule references are to the Tax Court Rules of Practice and
                                                   (continued...)
                                 - 2 -

deficiency is attributable to petitioner’s failure to report

pension income of $45,459 he received from the Defense Finance

and Accounting Service (DFAS), dividend income of $534, and

interest income of $3.     The only bona fide issue for decision is

whether petitioner is liable for a penalty under section 6673

and, if so, how much that penalty should be.

                              Background

     Petitioner is litigious and has an extensive history before

this Court.2    In each instance, petitioner has relied on a

variety of repetitious and frivolous arguments.     This case is no

different.     Petitioner resided in Colorado at the time he filed

his petition.

     On December 22, 2010, the Court filed respondent’s requests

for admissions, which had been served on petitioner 2 days



     1
      (...continued)
Procedure. Amounts are rounded to the nearest dollar.
     2
      See Wheeler v. Commissioner, 127 T.C. 200 (2006)
(redetermining petitioner’s liability for 2003), affd. 521 F.3d
1289 (10th Cir. 2008), Wheeler v. Commissioner, T.C. Memo. 2006-
109 (redetermining petitioner’s liabilities for 1994 through
2001), affd. 528 F.3d 773 (10th Cir. 2008), Wheeler v.
Commissioner, T.C. Memo. 2010-188 (redetermining petitioner’s
liabilities for 2002, 2004 and 2005), affd.     Fed. Appx.
(10th Cir., Nov. 1, 2011). In Wheeler v. Commissioner, docket
No. 15205-08L, he challenged collection actions for 1994 through
2001 and 2003; summary judgment was granted against petitioner in
that case on Mar. 25, 2009, with the Court concluding that he
failed to “raise bona fide issues or any genuine issue relating
to a material fact”. That decision was affirmed by the Court of
Appeals for the Tenth Circuit on Dec. 15, 2009. Wheeler v.
Commissioner, 356 Fed. Appx. 188 (10th Cir. 2009).
                                   - 3 -

earlier.       Petitioner failed to respond in a timely manner, and

pursuant to Rule 90(c), each matter set forth in the requests for

admissions was deemed admitted 30 days after the date of

service.3      We adopt those admissions as our own findings and

incorporate them herein by this reference.

       In 2006 petitioner received $45,459 in military retirement

payments from DFAS, $534 of dividends, and $3 of interest.

Petitioner is entitled to withholding credits of $594 for 2006.

Petitioner did not file a Federal income tax return for 2006.         As

a result, on August 3, 2009, the Internal Revenue Service (IRS)

prepared a substitute for return pursuant to section 6020(b)

using information reported by third-party payors.       The notice of

deficiency was sent on October 5, 2009.

       At no time before or during trial did petitioner attempt to

substantiate any deduction or dispute the receipt of income that

was included in the statutory notice.       At all times petitioner

has relied solely on frivolous arguments about tax return filing

requirements, preparation of substitutes for returns, and

procedures for determination of tax deficiencies and additions to

tax.       Petitioner requested permission and was allowed to file a

posttrial brief.       Petitioner’s posttrial brief sets forth a


       3
      On Mar. 7, 2011, 1 week before calendar call, the Court
received and filed petitioner’s motion to enlarge time to file
his responses to respondent’s request for admissions and lodged
his responses to respondent’s request for admissions. At trial
the Court denied petitioner’s motion.
                                - 4 -

misguided argument that respondent failed to properly prepare a

substitute for return for 2006 pursuant to section 6020(b) and

failed to provide petitioner with his due process rights.

                           Discussion

      The Commissioner’s determinations in the notice of

deficiency are generally presumed correct, and the taxpayer bears

the burden of proving them incorrect.   See Rule 142(a)(1).

Petitioner has admitted to receiving $45,459 in military

retirement payments from DFAS, $534 of dividends, and $3 of

interest in 2006.   He has failed to present any argument for why

these amounts should not be included in his 2006 taxable income.

We therefore sustain respondent’s determinations with respect to

petitioner’s deficiency.

     With respect to the additions to tax, petitioner has not

shown reasonable cause for his failure to file returns or pay tax

and has not shown an exception to the requirement that he make

estimated tax payments.    The additions to tax determined in the

statutory notice are appropriate.

     Petitioner continues to take up this Court’s valuable time

and resources with frivolous and irrelevant arguments.     To expand

upon his contentions is simply not necessary.   As this Court

stated recently in Wheeler v. Commissioner, T.C. Memo. 2010-188:

“To do so would be to encourage the dilatory conduct that * * *

[petitioner] has employed throughout the history of this case and
                                 - 5 -

would neither dissuade petitioner nor provide useful guidance to

taxpayers with legitimate cases.”

        A penalty in the maximum amount of $25,000 is appropriate

when lesser amounts have not deterred a taxpayer’s defiance of

the tax laws and of the rulings of the courts.      See, e.g.,

Tinnerman v. Commissioner, T.C. Memo. 2010-150; Davenport v.

Commissioner, T.C. Memo. 2009-248.       Petitioner was penalized

$1,500 in each of three prior docketed cases.      See Wheeler v.

Commissioner, 127 T.C. 200, 214 (2006), affd. 521 F.3d 1289 (10th

Cir. 2008); Wheeler v. Commissioner, T.C. Memo. 2006-109, affd.

528 F.3d 773 (10th Cir. 2008).    The Court of Appeals for the

Tenth Circuit, in affirming the decision entered pursuant to

Wheeler v. Commissioner, 127 T.C. 200 (2006), noted that his

appeal was frivolous and that sanctions might be awarded, but

declined to do so because of dissatisfaction with respondent’s

request for an $8,000 lump-sum award.       Wheeler v. Commissioner,
521 F.3d at 1291-1292.    In the appeal from the decision entered

pursuant to Wheeler v. Commissioner, T.C. Memo. 2006-109, the

Court of Appeals for the Tenth Circuit awarded a sanction of

$4,000 against petitioner.    Wheeler v. Commissioner, 528 F.3d at

785.

       Most recently, in Wheeler v. Commissioner, T.C. Memo. 2010-

188, affd.       Fed. Appx.      (10th Cir., Nov. 1, 2011), we

imposed the maximum penalty allowed of $25,000.      Further, the
                                 - 6 -

Court of Appeals for the Tenth Circuit awarded the Commissioner a

lump-sum sanction of $6,000.   Petitioner seems to remain

undeterred in his defiance of his Federal tax obligations.      We

again find that a $25,000 penalty is justified.      The decision in

this case will include a determination that petitioner owes to

the United States a penalty of $25,000.

     In reaching these holdings, the Court has considered all

arguments made and, to the extent not mentioned, concludes that

they are moot, irrelevant, or without merit.

     To reflect the foregoing,


                                              Decision will be entered

                                         for respondent.